Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 4, 2021 has been entered.  All arguments and the IDS submitted on Jan. 4, 2021 have been fully considered.  
 
Status of the Claims 
	Claims 1, 3-6, and 9-12 are currently pending.
Claim 1 is amended.

 	Claims 2, 7, and 8 are cancelled. 
	Claims 1, 3-6, 9, 11 and 12 have been considered on the merits.

Claim Rejections - 35 USC § 101
The claim rejections under 35 USC § 101 are revised to address the claim amendments.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite an ex vivo expanded long term hematopoietic stem cell population.  This judicial exception is not integrated into a practical application because the cells are the same as those exist naturally in the body or are not markedly different from its naturally occurring counterpart because the cells behave the same and have not been altered.  For instance, Seita reports that hematopoietic stem cells have the ability to self-replicate (pg. 1-2 bridging para.).  Therefore, the instant claims read on hematopoietic stem cells.  The judicial exception is not integrated into a practical application because no additional limitations are present in the claims.  The claims do 

Claim Rejections - 35 USC § 103
The previous claim rejections under 35 USC § 102/103 have been withdrawn and new claim rejections under 35 USC § 102/103 have been added due to amendments and reconsideration. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-6, 9, 11 and 12 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishikawa (US 2005/0255546 A1).  
With respect to claim 1, Nishikawa teaches a pharmaceutical composition comprising in vitro expanded hematopoietic stem cells and a pharmaceutical carrier (0008, 0024, 0033, 0101 and 0121).  With respect to the limitation of “expanded long term” in claim 1, Nishikawa teaches the composition where the cells are expanded for claim 3, Nishikawa teaches the composition where the hematopoietic stem cells are isolated (0101).
Nishikawa does not test the HSCs expansion and engraftment capabilities compared to HSCs expanded with non-polarized macrophages and is silent with respect to whether the cells have improved expansion and engraftment capabilities compared to HSCs expanded with non-polarized macrophages as recited in claim 1.   The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' ex vivo expanded long term hematopoietic stem cells differ, and if so to what extent, from the ex vivo expanded long term hematopoietic stem cells of Harlan.  The cells taught by Nishikawa are the same or similar because they are being ex vivo cultured in a similar manner as claimed by applicant and have similar characteristics.  Specifically, Nishikawa teaches ex vivo expansion of hematopoietic stem cells obtained from bone marrow, peripheral blood, umbilical cord blood and tissue that contains HSCs (0102) by culturing the cells (0008, 0024, 0033 and 0101) so that the cells have the capability for prolonged self-renewal (0022) and the cells are long-term engrafting cells (0099 and 0109).  Additionally, the cells of Nishikawa are not expanded with non-polarized macrophages.  The cited art taken as a whole demonstrates a reasonable probability that the ex vivo expanded long term hematopoietic stem cells taught by Nishikawa are either identical or sufficiently similar to the claimed ex vivo expanded long term hematopoietic stem cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Clear evidence that the ex vivo expanded long term hematopoietic stem cells of the cited prior art does ex vivo expanded long term hematopoietic stem cells (for example, that the cells taught by Nishikawa do not have improved expansion and engraftment capabilities compared to hematopoietic stem cells expanded with non-polarized macrophages) would advance prosecution.  Furthermore, it is noted that Nishikawa reports that the hematopoietic stem cells which were co-cultured with stromal cells which had a gene introduced had increased engraftment compared to hematopoietic cells which were co-culture with cells which did not have the gene introduced (0099).  In addition the gene-expressed stromal cells increased proliferation and survival of the hematopoietic progenitor cells (0099).
Nishikawa does not teach the method by which ex vivo expanded long term hematopoietic stem cells are obtained as in claims 1, 5 and 6, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  Similarly, even though Nishikawa teaches the composition where the hematopoietic stem cells are obtained from bone marrow, peripheral blood, cord blood, and tissue that contains HSCs (0102) as recited in claim 4, these limitations are interpreted as product by process type limitations.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this case, Nishikawa teaches a pharmaceutical composition comprising in vitro expanded hematopoietic stem cells and a pharmaceutical carrier (0008, 0024, 0033, 
Although Nishikawa does not teach the claimed use of cryopreserving the cells in a cryopreservation medium as recited in claim 9, or the claimed use of incorporating the HSCs into a sterile injectable solution as recited in claim 12, the therapeutic composition of ex vivo expanded long term hematopoietic stem cells of Nishikawa is the same as that claimed by applicant.  Thus, the intended use of the therapeutic composition is also inherent in the therapeutic composition of the prior art.  Nishikawa does teach the claimed use of resuspending the cells in pharmaceutically acceptable medium suitable for administration to a recipient subject as recited in claim 11. Nishikawa teaches the graft may be a composition that includes a buffer and hematopoietic stem cells (this would be understood to be a pharmaceutically acceptable medium suitable for administration to a recipient subject) (0113).  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).  Furthermore, it is noted that Harlan teaches the intended use of the composition for injection (0031).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jan. 4, 2021 have been fully considered but they are not persuasive.

With respect to the arguments under 35 U.S.C. §101, Applicant argues that claim 1 now contains the limitation of a pharmaceutical carrier (Remarks pg. 4 para. 3). Applicant further argues that the ex vivo culturing of the long term hematopoietic stem cells (HSCs) removes the cell from their natural context and that the physical microenvironment plays a critical role in regulating HSCs phenotype, gene expression and cell fate as shown in Zhang (Remarks pg. 4 last para.).  Applicant further argues that this supports the idea that the HSCs cultured ex vivo of the present invention would be different those naturally occurring (Remarks pg. 5 para. 1).  Applicant further argues this is further support by evidence present in the specification which demonstrates that HSCs which are isolated from a subject and not cocultured with M2 macrophages have deficient expansion and engraftment capabilities compared to the claimed HSCs (Remarks pg. 5 para. 1).  However, these arguments were not found to be persuasive, since no evidence has been provided demonstrating or suggesting that the HSCs in culture are any different from those found in the body.  The comparison in the specification is between two different cultures of HSCs and not with naturally occurring cells.  In addition, the Zhang reference cited was considered to the extent 

With respect to the arguments under 35 U.S.C. § 102 and 103, Applicant argues that Harlan is directed to a method of restoring a depleted population of rapidly proliferating hematopoietic stem cells by co-culturing resistant hematopoietic stem cells in a culture medium with a monolayer of endothelial cells and cytokines (Remarks pg. 5-6 bridging para).  Applicant further argues that the claimed HSCs are different from the HSCs taught by Harlan, since the HSCs have been damaged by ionizing radiation.  Applicant points to Shao which reports that ionized radiation damage causes genomic instability, apoptosis, altered differentiation, cellular senescence and altered cellular signaling among other phenotypic and genotypic changes.  Applicant’s arguments with respect to Harlan have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In addition, the Shao reference cited was considered to the extent argued but will not appear to any issued patent, since even though the document was listed on an information disclosure statement, the document was not actually provided. 
In addition, the Applicant argues that the present invention requires the HSCs to be responsive to M2 polarized macrophages and to properly expand into long term HSCs with improved expansion and engraftment capabilities and this cannot be reasonably predicted with an expectation of success using the cells taught by Harlan (Remarks pg. 6 para. 2).  Applicant argues that it would be expected that the HSCs of Harlan which are expanded by co-culture with endothelial cells would result in the 


Conclusion
	No claims are allowed.







Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632